By the Court :
Held — Where a party keeps a billiard table, and permits persons to play upon it for twenty cents a game, to be paid by the loser of the game, he is guilty of keeping such table for gain, within the meaning of section 8 of the act of March 12, 1831, “for the prevention of gaming” (S. & C. Stat. 665), although such keeper of the table does not permit the players, as between themselves, to bet, and neither they nor other persons do bet on the issue of the game or games, in any other manner than that the loser of the game should pay the twenty cents for the use of the table.

Motion overruled.